Filed 10/28/20 P. v. Roberts CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B298935

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. VA141880)
         v.

VICTOR ROBERTS et al.,

         Defendants and Appellants.

      APPEAL from judgments of the Superior Court of Los
Angeles County. Raul Anthony Sahagun, Judge. Affirmed as
modified.
      Joanna Rehm, under appointment by the Court of Appeal,
for Defendant and Appellant Victor Roberts.
      Paul Couenhoven, under appointment by the Court of
Appeal, for Defendant and Appellant Luis Aguilar.
      Xavier Becerra, Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Blythe J. Leszkay and Yun K. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.
                  __________________________
       Luis Aguilar shot and killed a rival gang member outside a
convenience store. Aguilar’s fellow gang member, Victor Roberts,
was present during the incident and provided him the gun.
A jury convicted both defendants of murder, and it found true
firearm and gang allegations. On appeal, the defendants argue
there was insufficient evidence supporting the gang allegations.
They also contend the trial court erred by failing to instruct the
jury on imperfect self-defense, limiting the cross-examination of a
prosecution witness, and declining to strike a firearm
enhancement. We modify Roberts’s judgment to correct the
award of custody credits, but otherwise affirm the judgments in
all respects.
       FACTUAL AND PROCEDURAL BACKGROUND
       Around 4:20 p.m. on February 23, 2016, Roberts, Aguilar
and three others—Giovanni Tejeda, Brian P., and Dario F.1—
drove to a 7-Eleven convenience store in Norwalk to buy beer and
pizza. Roberts, Aguilar, and Tejeda were members of the Vario
Norwalk gang. Dario, who was 14 years old, was not a member of
the gang, but he was part of its tagging crew. The 7-Eleven was
in Vario Norwalk’s territory. Roberts, Aguilar, and Tejeda went
inside the store, while Dario and Brian stayed at the car.
       Around the same time, Chris B. Sr. and his adult son, Chris
B. Jr., arrived at the 7-Eleven. We refer to them as Senior and
Junior for the sake of clarity. Senior and Junior were members of
the Neighborhood gang, which is a rival to Vario Norwalk. Their
monikers were Weasel and Baby Weasel, respectively. Senior



1     To protect their personal privacy interests, we refer to some
witnesses by first name and last initial. (Cal. Rules of Court, rule
8.90(b).)



                                 2
had a Neighborhood tattoo on his chin, and Junior had a visible
Neighborhood tattoo on the back of his head.
       Dario and Brian noticed Junior’s tattoo and went inside the
store to alert the others. Roberts pointed at Junior and Senior
and said, “that’s Weasel and Little Weasel from Neighborhood.”
Tejeda said, “You’re Neighborhood. You’re not supposed to be
here.” Aguilar threw up a Vario Norwalk gang sign. They
“talked shit” and told Junior and Senior to leave. Junior and
Senior refused.
       Junior and Senior started passing something back and
forth, and Dario thought it might be a weapon. Dario was scared
and walked outside, where he saw Aguilar and Roberts standing
together. He heard Aguilar tell Roberts, “give me that.” Roberts
handed Aguilar a gun, and they went back inside the store.
       Aguilar showed Junior and Senior the handle of the gun.
Senior immediately ran out the back emergency exit, and Junior
followed a few moments later. Aguilar started chasing Junior
and Senior, with Roberts and Dario trailing behind.
       Aguilar kicked open the back door, and Dario saw Senior
and Junior running away outside. Junior tripped while trying to
hop over a railing. Aguilar raised the gun and started shooting.
Dario heard a man scream and saw Junior on his knees. Aguilar
shot Junior a few more times while he was on the ground.
       Junior suffered six gunshot wounds, including a fatal
wound to the chest. Five of the wounds indicated the bullet
travelled from the back of his body to the front. The sixth wound
was inconclusive.
       After the shooting, Dario, Roberts, Aguilar, and Tejeda ran
to their car and drove away. Tejeda and Roberts initially seemed
upset with Aguilar for shooting someone in broad daylight.




                                3
Tejeda received a phone call from the 7-Eleven cashier, who told
him Junior was dead. Tejeda relayed that information to Aguilar
and Roberts, who shook hands with a demeanor of “kudos” or
“good job.”
      Trial
      Aguilar and Roberts were charged by information with the
murder of Junior (Pen. Code, § 187, subd. (a))2 and attempted
murder of Senior (§§ 187, subd. (a), 664).3 On the murder count,
it was further alleged that Aguilar, a principal, personally used a
firearm (§ 12022.53, subds. (b), (e)(1)), personally and
intentionally discharged a firearm (§ 12022.53, subds. (c), (e)(1)),
and personally and intentionally discharged a firearm that
proximately caused death (§ 12022.53, subds. (d), (e)(1)). It was
further alleged the offense was committed for the benefit of, at
the direction of, or in association with a criminal street gang with
the specific intent to promote, further, or assist in criminal
conduct by gang members (§ 186.22, subd. (b)(1)(C)).
      At a joint jury trial, the prosecution presented eyewitness
evidence and surveillance camera footage establishing the facts
recounted above. The prosecution’s primary witnesses were
Senior and Dario F., both of whom had previously given detailed
recorded accounts of the incident.




2    All further undesignated statutory references are to the
Penal Code.

3      Tejada was charged with the same offenses and tried
jointly with Aguilar and Roberts. He is not a party to this appeal,
however, because the jury could not reach a verdict on the
murder count and found him not guilty of attempted murder.



                                 4
       In addition, the prosecution played for the jury audio
recordings obtained during Perkins operations conducted on
Aguilar and Roberts. (See Illinois v. Perkins (1990) 496 U.S. 292,
297.) In a Perkins operation, an undercover agent poses as an
arrestee with the goal of obtaining an incriminating statement
from the suspect. (Ibid.) In this case, the police placed paid
agents in holding cells with Aguilar and Roberts and recorded the
audio of their conversations. Aguilar and Roberts recounted to
the agents the circumstances of the shooting, which were
generally consistent with the prosecution’s other evidence.
       To prove the gang allegations, the prosecution presented
expert testimony from Detective Ivania Farias. Farias explained
territory is important to the Vario Norwalk gang because a loss of
territory means a loss of profits through narcotics sales and
taxing vendors. When presented with a hypothetical situation
generally mirroring the facts of this case, she opined the murder
was committed to benefit the gang. She explained it did so by
showing the community the gang’s members are violent and will
commit crimes regardless of the time of day and number of
witnesses.
       The defendants presented testimony from their own gang
expert, Martin Flores. According to Flores, it is safe to assume a
gang member in a rival gang’s territory is armed, especially if the
gang member is acting defiantly.
       Verdicts and Sentencing
       The jury found Aguilar guilty of first degree murder and
Roberts guilty of second degree murder. It found true all the
related firearm and gang allegations. The jury found both
defendants not guilty of attempted murder.




                                5
       The court sentenced Aguilar to an aggregate term of 50
years to life, consisting of 25 years to life for first degree murder
plus a consecutive 25 years to life for the firearm enhancement
(§ 12022.53, subd. (d)). It sentenced Roberts to an aggregate
term of 40 years to life, consisting of 15 years to life for second
degree murder plus a consecutive 25 years to life for the firearm
enhancement (§ 12022.53, subds. (d), (e)(1)). The court did not
impose any time for the gang enhancement allegations.
       Aguilar and Roberts timely appealed.
                            DISCUSSION
I.     Substantial Evidence Supports the Gang
       Enhancement Allegations
       Aguilar and Roberts contend there is insufficient evidence
to support the gang enhancement allegations. Specifically, they
argue the prosecution failed to prove Vario Norwalk’s “primary
activities” include certain requisite crimes. We disagree.
       A. Relevant Law
       Section 186.22, subdivision (b)(1), provides that the trial
court shall impose a sentence enhancement upon a defendant
“convicted of a felony committed for the benefit of, at the
direction of, or in association with any criminal street gang, with
the specific intent to promote, further, or assist in any criminal
conduct by gang members . . . .”
       Section 186.22, subdivision (f), defines a “criminal street
gang” to mean “any ongoing organization, association, or group of
three or more persons, whether formal or informal, having as one
of its primary activities the commission of one or more [listed]
criminal acts . . . , having a common name or common identifying
sign or symbol, and whose members individually or collectively
engage in or have engaged in a pattern of criminal gang activity.”




                                  6
The criminal acts to which a gang’s “primary activities” relate are
enumerated in section 186.22, subdivision (e), and include such
crimes as assault with a deadly weapon, robbery, homicide, drug
offenses, and grand theft of a vehicle.
       The “primary activities” element requires proof that the
commission of one or more of the listed crimes is one of the gang’s
“principal” as opposed to “occasional” occupations. (People v.
Sengpadychith (2001) 26 Cal.4th 316, 323–324.) The prosecution
may prove the element with evidence that the group’s members
have consistently and repeatedly committed criminal activity
listed in the gang statute. (Id. at p. 324.) Alternatively, it may
prove the element through expert testimony, which may be based
on conversations with gang members, personal investigations of
gang-related crimes, and information gathered from colleagues
and law enforcement agencies. (Ibid.; People v. Gardeley (1996)
14 Cal.4th 605, 620, disapproved of on other grounds by People v.
Sanchez (2016) 63 Cal.4th 665, 683; People v. Duran (2002) 97
Cal.App.4th 1448, 1463.)
       B. Background
       Here, the prosecution sought to prove Vario Norwalk is a
criminal street gang primarily through expert testimony from
Detective Farias. Farias testified that she had been a sworn
peace officer for 17 years and was currently assigned to the Major
Crimes Bureau, which handles gang investigations. She began
her career working in the inmate reception center at the county
jail, where she talked to gang members daily. Those
conversations touched on gang culture, tattoos, rivalries,
territory, and crimes. She was then assigned to the Homicide
Gang Task Force, where she investigated gang crimes throughout
Los Angeles County.




                                7
       In 2009, Farias was promoted to the Operation Safe Streets
Bureau, which is colloquially referred to as the gang unit. For
seven years, she was assigned to the Norwalk station and tasked
with policing the Vario Norwalk gang. During that time, she
investigated numerous cases in which Vario Norwalk gang
members were suspects, and routinely spoke to Vario Norwalk
members about the gang.
       According to Farias, there are around 500 documented
members of the Vario Norwalk gang, 60 of whom were active at
the time of the incident. Farias testified the gang’s “primary
activities” are “murder, attempt[ed] murder, gun possessions,
robberies, assault with deadly weapon, vehicle thefts, narcotics
possessions and sales, [and] robbery.” She further testified Vario
Norwalk members committed a robbery in 2014 and possession
for sale of drugs in 2015.
       On cross-examination, Tejeda’s counsel attempted to
challenge Farias’s opinions by showing she did not know how
many of the murders and assaults that occurred in Norwalk in
2016 were committed by gang members.
       C. Analysis
       Relying on In re Alexander L. (2007) 149 Cal.App.4th 605
(Alexander L.), Aguilar and Roberts contend Farias’s testimony
did not constitute substantial evidence to prove the “primary
activities” element of the gang enhancements. Alexander L.,
however, is readily distinguishable. In that case, the totality of
the expert’s testimony regarding a gang’s primary activities was
as follows: “ ‘I know they’ve committed quite a few assaults with
a deadly weapon, several assaults. I know they’ve been involved
in murders. [¶] I know they’ve been involved with auto thefts,
auto/vehicle burglaries, felony graffiti, narcotic violations.’ ”




                                8
(Id. at p. 611.) On cross-examination, the expert testified the
“vast majority” of cases involving the gang that he was familiar
with were “graffiti related.” (Id. at p. 612.)
        The Court of Appeal concluded the expert’s testimony was
insufficient because he did not directly testify that the gang’s
primary activities included statutorily enumerated crimes.
(Alexander L., supra, 149 Cal.App.4th at pp. 611–612.) Instead,
his testimony suggested the gang’s primary criminal activities
were “graffiti related.” (Id. at p. 612.) The court further
concluded the testimony lacked an adequate foundation because
“[i]t is impossible to tell whether [the expert’s] claimed knowledge
of the gang’s activities might have been based on highly reliable
sources, such as court records of convictions, or entirely
unreliable hearsay.” (Ibid.)
        Here, unlike the expert in Alexander L., Farias directly and
unequivocally testified that Vario Norwalk’s primary activities
include the commission of enumerated crimes. Further, unlike
the expert in Alexander L., Farias laid a proper foundation for
her opinion through extensive testimony regarding her
background and experience. According to Farias, she had spent
most of her 17 years as a police officer working assignments
connected to gangs. For seven of those years, she was assigned to
the Norwalk station and tasked with policing the Vario Norwalk
gang. During that time, she routinely conversed with Vario
Norwalk members and had personally investigated numerous
crimes involving the gang. Although never stated explicitly, it is
reasonable to infer this experience was the basis for Farias’s
testimony regarding Vario Norwalk’s primary activities. Unlike
in Alexander L., Farias’s expert opinion had an adequate
foundation and provided substantial evidence to prove the




                                 9
“primary activities” element of the gang enhancements.
(See People v. Martinez (2008) 158 Cal.App.4th 1324, 1330
[expert’s “eight years dealing with the gang, including
investigations and personal conversations with members, and
reviews of reports suffices to establish the foundation for his
testimony” regarding the gang’s primary activities].)4
II.     The Trial Court Was Not Required to Instruct the
        Jury on Imperfect Self-Defense
        Aguilar contends the trial court erred in failing to instruct
the jury on voluntary manslaughter based on imperfect self-
defense. We disagree.
        A. Relevant Law
        In People v. Simon (2016) 1 Cal.5th 98, our Supreme Court
set out the circumstances under which a trial court is required to
instruct the jury on imperfect self-defense. The court explained:
“An instance of imperfect self-defense occurs when a defendant
acts in the actual but unreasonable belief that he or she is in
imminent danger of great bodily injury or death. [Citation.]
Imperfect self-defense differs from complete self-defense, which
requires not only an honest but also a reasonable belief of the
need to defend oneself. [Citation.] It is well established that
imperfect self-defense is not an affirmative defense. [Citation.]
It is instead a shorthand way of describing one form of voluntary
manslaughter. [Citation.] Because imperfect self-defense
reduces an intentional, unlawful killing from murder to


4     Because Farias’s expert testimony provided substantial
evidence of the “primary activities” element, we need not consider
the defendants’ argument that the prosecution failed to introduce
evidence showing Vario Norwalk members consistently and
repeatedly committed enumerated crimes.



                                 10
voluntary manslaughter by negating the element of malice, this
form of voluntary manslaughter is considered a lesser and
necessarily included offense of murder. [Citation.]
       “A trial court has a sua sponte duty to instruct the jury on
a lesser included uncharged offense if there is substantial
evidence that would absolve the defendant from guilt of the
greater, but not the lesser, offense. [Citation.] Substantial
evidence is evidence from which a jury could conclude beyond a
reasonable doubt that the lesser offense was committed.
[Citations.] Speculative, minimal, or insubstantial evidence is
insufficient to require an instruction on a lesser included offense.
[Citations.]
       “We review de novo a trial court’s decision not to give an
imperfect self-defense instruction.” (People v. Simon, supra, 1
Cal.5th at pp. 132–133.)
       B. Analysis
       Aguilar did not request the trial court instruct the jury on
imperfect self-defense. Nonetheless, he contends there was
sufficient evidence such that the court had a sua sponte duty to
give the instruction. In support, he points to testimony from the
prosecution and defense gang experts that it is reasonable to
expect a gang member in a rival’s territory is armed, especially if
the gang member is acting defiantly. Aguilar also points to
evidence showing he obtained the gun from Roberts shortly after
Dario saw Junior and Senior passing something back and forth,
which Dario feared might be a weapon.
       At most, this evidence shows Aguilar believed Junior
and Senior were armed. That is not enough, however, to prove
imperfect self-defense, which requires an actual belief in an
imminent danger of great bodily injury or death.




                                 11
“ ‘ “An imminent peril is one that, from appearances, must be
instantly dealt with.” ’ ” (In re Christian S. (1994) 7 Cal.4th 768,
783, italics omitted.) It cannot be prospective, or even in the near
future. (Ibid.) Here, there is no evidence, let along substantial
evidence, to support such a finding. There is nothing in the
record, for example, showing Junior or Senior ever brandished or
otherwise threatened to use a weapon. Nor is there evidence
suggesting they made any sort of physical movement that Aguilar
might have construed as an immediate threat to himself or
others.
       Instead, according to numerous eyewitnesses, as well as
Aguilar’s own admissions to the Perkins agent, Junior and Senior
fled out the back exit shortly after Aguilar returned to the store
with a gun. Aguilar chased after them, kicked open the back
door, and shot Junior as he and his father were attempting to run
away. Aguilar then proceeded to shoot Junior several more times
while he was on the ground.
       Considering all the evidence in the light most favorable to
the defense, no reasonable juror could conclude that when he shot
Junior, Aguilar actually believed there was an imminent danger
of being killed or suffering great bodily injury. (See People v.
Nguyen (2015) 61 Cal.4th 1015, 1066 [finding insufficient
evidence that the defendant believed harm was imminent when
he followed the wounded victim and shot him several times as he
lay on the floor].) The trial court was not required to give an
imperfect self-defense instruction under such circumstances.
III. The Trial Court Properly Restricted Questioning
       Regarding The Perkins Agent’s Physical Appearance
       Roberts contends the trial court violated his constitutional
rights to due process and to present a defense by precluding him




                                12
from eliciting testimony regarding the Perkins agent’s physical
appearance. We disagree.
       A. Background
       1. Roberts’s Statements to the Perkins Agent
       At the start of their recorded conversation, Roberts told the
agent the police had searched his home, which he thought was
related to a probation violation. Roberts then told the agent
about a separate incident where he beat up a Neighborhood gang
member at a swap meet. Roberts did not mention the shooting.
       Sometime later, a police officer informed Roberts that
homicide detectives wanted to speak with him. When the officer
left, Roberts told the agent the police were “gonna try to get me
for fucking that shit I didn’t do.” In response to the agent’s
questions, Roberts said his “homie” killed someone from
Neighborhood. The agent asked what Roberts did, to which
Roberts replied “Nothing. It’s just because I was right behind.”
Roberts denied even touching the gun.
       Around that point in the conversation, Roberts was
removed from the cell and presumably questioned by homicide
detectives. When Roberts returned to the cell, he told the agent
more details about the shooting. The agent assured Roberts he
would be alright so long as the police did not find the gun, and he
asked Roberts if he had ever touched it. Roberts responded that
he initially had the gun and refused to give it to Aguilar, but
eventually he passed it to Aguilar out of view of the cameras.
Roberts then ran behind Aguilar as he shot Junior.
       The agent asked Roberts, “[I]f you hadn’t gave [the gun] to
your homeboy, would you have shot that fool?” Roberts
responded, “Probably.”




                                 13
      2. Trial Court Proceedings
      Prior to trial, Roberts moved to compel discovery of the
agent’s identity. The prosecution opposed the motion on the basis
that the agent’s identity was irrelevant given he was not a
percipient witness and would not be called to testify at trial.
The prosecution also represented that disclosure of the agent’s
identity would place his life in extreme danger. The court denied
the motion but noted the jury could be appraised of the fact that
Roberts was speaking with a paid police agent.
      At trial, the prosecution called as a witness the detective
who organized the Perkins operation. While cross-examining the
detective, Roberts’s counsel asked whether the same agent was
used for the Aguilar and Roberts operations. The detective
responded that he would not talk about the identity of the agent,
and the prosecutor objected. The court sustained the objection,
noting the answer might lead to information regarding the
agent’s identity.
      During a sidebar, Roberts’s counsel told the court he
intended to ask the detective questions about the agent’s
appearance, including his age, height, weight, tattoos, and
hairstyle. Counsel represented that he intended to argue Roberts
was intimidated and “pump[ed] himself up” because the agent
looked like an older gangster. The court responded that the
defense was entitled to get that general concept out, but it could
not do so using a description that might identify the agent. After
further discussions about how that could be accomplished, the
court ruled the defense could ask the detective whether the agent
put on the persona of a gang member, but not about his specific
physical characteristics.




                               14
       When cross-examination resumed, Roberts’s counsel asked
the detective to explain what he told the agent before putting him
in the cell. The detective could not recall giving the agent any
specific instructions, but he was confident the agent knew what
to do because he had acted as an agent before. When asked if he
told the agent to act like an “old gangster,” the detective replied
that he could not recall doing so and he generally does not give
such instructions to agents. Roberts’s counsel then asked
whether the detective would use a “young gang member looking
guy” as a Perkins agent. The court sustained the prosecution’s
objection to the question.
       Aguilar’s counsel subsequently elicited testimony from the
detective that agents will sometimes put on a persona of a tough
gang member in order to get the suspect to talk. They do so by
bragging about criminal acts they did in the past. The detective
agreed that part of gang culture is to act tough in order to gain
street credibility, and gang members sometimes exaggerate to
show how tough and violent they are. He also agreed that it
would be frowned upon in gang culture for a young person to act
scared or timid around an agent, and a suspect would instead try
to make himself seem like a tough gang member.
       The defense’s gang expert subsequently testified that gang
members routinely exaggerate the extent of their criminal
behavior. In particular, when confronted with someone who looks
more experienced, is larger, or appears more threatening, a
young gang member may exaggerate the violent crimes he has
committed. Moreover, a young Hispanic inmate would be
expected to answer questions posed by an older Hispanic inmate
who seems to have clout within a jail.




                                15
       In closing, Roberts’s counsel showed the jury a photograph
of Danny Trejo, who is a Latino actor that often portrays
criminals. Counsel then argued the prosecution did not want the
jury to know what the Perkins agent looked like because it would
not be helpful to its case. Counsel continued, “when you’re in the
gang culture, when you’re someone that has higher ranking or
more street credibility you have to answer. . . . You’re gonna be a
prey or you’re gonna be a predator. Of course they would
exaggerate, of course they would be puffing.”
       B. Analysis
       1. The Court Properly Limited the Scope of
          Roberts’s Cross-Examination
       Roberts contends the trial court erred in limiting the scope
of his cross-examination because testimony regarding the agent’s
appearance was potentially relevant to show his admissions were
not credible. Even if true, that fact alone does not establish
error. Although a defendant has a general right to present
relevant evidence, that right is not without limitation and
“ ‘ “may, in appropriate cases, bow to accommodate other
legitimate interests in the criminal trial process.” ’ ” (Michigan v.
Lucas (1991) 500 U.S. 145, 149.) As the United States Supreme
Court has explained, “ ‘trial judges retain wide latitude’ to limit
reasonably a criminal defendant’s right to cross-examine a
witness ‘based on concerns about, among other things,
harassment, prejudice, confusion of the issues, the witness’
safety, or interrogation that is repetitive or only marginally
relevant.’ ” (Id. at p. 149; see People v. Simpson (1962) 203
Cal.App.2d 368, 372 [“The control of cross-examination is within
the discretion of the court [citation], and the court may and
should limit it within reasonable bounds.”].) We will not disturb




                                 16
a trial court’s exercise of that discretion unless it acted in an
“ ‘ “ ‘arbitrary, capricious or patently absurd manner that
resulted in a manifest miscarriage of justice.’ ” [Citation.]’ ”
(People v. Jackson (2016) 1 Cal.5th 269, 321.)
        Here, the trial court recognized evidence related to the
agent’s physical appearance was potentially relevant to Roberts’s
defense. Nonetheless, it was concerned that allowing questioning
on the subject might inadvertently reveal the agent’s identity,
which the court had previously ordered not to be disclosed.
Although never stated explicitly, it is clear the court feared that
identifying the agent would put his life in danger. Given the
nature of the agent’s work, we do not doubt that fact. In light of
this grave risk, the court was rightly hesitant to allow the
admission of any potentially identifying information, no matter
how generic.
        In order to balance this legitimate concern with Roberts’s
right to present a defense, the court permitted him to elicit
testimony regarding the agent’s persona, but not about the
agent’s specific physical characteristics. Such a limitation was a
prudent exercise of the court’s authority to limit cross-
examination. (See Michigan v. Lucas, supra, 500 U.S. at p. 149;
People v. Simpson, supra, 203 Cal.App.2d at p. 372; see also
People v. Hall (1986) 41 Cal.3d 826, 834 [trial courts possess
“traditional and intrinsic power to exercise discretion to control
the admission of evidence in the interests of orderly procedure
and the avoidance of prejudice.”].) The court did not act in an
arbitrary, capricious, or patently absurd manner.
        Relying on Crane v. Kentucky (1986) 476 U.S. 683 (Crane),
Roberts insists the court’s limitation on his cross-examination
violated his constitutional rights to due process and to present a




                                17
defense. Such reliance is misplaced. In Crane, the prosecution’s
case rested almost entirely on the defendant’s confession. (Id. at
p. 685.) The trial court, however, precluded the defendant from
introducing any evidence regarding the circumstances of that
confession—such as the length of the interrogation and the way it
was conducted—to show it was not credible. (Id. at pp. 685–686.)
The Supreme Court concluded this was error, explaining that
without the ability to describe for the jury the circumstances that
prompted his confession, the defendant was “effectively disabled
from answering the one question every rational juror needs
answered: If the defendant is innocent, why did he previously
admit his guilt?” (Id. at p. 689.) Accordingly, the court held the
“wholesale exclusion” of evidence regarding the circumstances of
the defendant’s confession deprived him of his fundamental
constitutional right to a fair opportunity to present a complete
defense. (Id. at pp. 690–691.)
       Here, in contrast, the trial court did not categorically bar
Roberts from introducing evidence regarding the circumstances of
his admissions. Rather, it imposed only a single limitation: that
he not elicit testimony regarding the agent’s physical appearance.
Roberts was otherwise free to introduce evidence regarding the
circumstances of his admissions, including any other evidence
reflecting on the agent’s persona. Moreover, as we discuss in the
next section, the record at trial contained more than sufficient
evidence from which Roberts could argue his defense to the jury.
Indeed, the record was so replete with such evidence that the
marginal value of testimony regarding the agent’s physical
appearance was essentially nil. The trial court’s relatively minor
restriction did not deprive Roberts of the opportunity to present a
complete defense, nor did it otherwise violate his constitutional




                                18
rights. (See People v. Thornton (2007) 41 Cal.4th 391, 452–453
[“short of a total preclusion of defendant’s ability to present a
mitigating case to the trier of fact,” there is no constitutional
violation]; People v. Tidwell (2008) 163 Cal.App.4th 1447, 1457
[there is no constitutional violation unless the excluded evidence
is competent, substantial, and of significant value].)
       2. Any Error Was Harmless
       Even if the trial court erred in limiting Roberts’s cross-
examination of the detective, reversal is not required because any
error was harmless.
       Initially, the parties disagree as to the proper harmless
error standard. Roberts contends the court’s error resulted in a
violation of his constitutional rights, and he therefore urges us to
apply the federal standard articulated in Chapman v. California
(1967) 386 U.S. 18 (Chapman). Under Chapman, an error is
harmless if it appears “beyond a reasonable doubt that the error
complained of did not contribute to the verdict obtained.” (Id. at
p. 24.)
       The Attorney General contends there was no constitutional
violation because the trial court’s evidentiary ruling did not
completely foreclose Roberts’s defense. Therefore, he argues,
the proper standard is the one set forth in People v. Watson
(1956) 46 Cal.2d 818, which requires reversal only if there is a
reasonable probability the defendant would have received a more
favorable result absent the error.
       We agree with the Attorney General. As we discussed in
the previous section, the trial court did not totally preclude
Roberts from presenting a defense to the jury; rather, it imposed
a relatively minor restriction on his ability to elicit testimony
that was only potentially relevant to his defense. Therefore, even




                                19
if the court erred, such an error did not implicate Roberts’s
constitutional rights. Under these circumstances, we apply the
Watson standard of review. (People v. Boyette (2002) 29 Cal.4th
381, 428 [Watson standard applies when “ ‘ “there was no refusal
to allow [defendant] to present a defense, but only a rejection of
some evidence concerning the defense.” ’ ”].)
       Roberts insists testimony regarding the agent’s physical
appearance would have supported his defense that his
admissions were not credible. More specifically, he contends it
would have helped prove he felt compelled to answer the agent’s
questions and exaggerated his involvement in the shooting either
because he believed the agent was an older and more experienced
gangster, or because he was physically intimidated by the agent.
Considering the entire record, it is not reasonably probable the
jurors would have accepted either of these theories had they
heard testimony regarding the agent’s physical characteristics.
       With respect to the first theory, the recording of Roberts’s
conversation with the agent—which was played for the jury at
trial—leaves no doubt that the agent was older than Roberts and
had adopted the persona of an experienced gangster. Throughout
the conversation, the agent conveyed a deep familiarity with gang
culture, strongly implying he was a gang member. The agent, for
example, frequently used gang lingo and slang, and greeted
Roberts by asking “where you from,” which is a common way
gang members ask someone to identify his or her gang affiliation.
The agent also responded to Roberts’s recounting of the shooting
by remarking, “that’s what [Junior and Senior] get,” implying he
was familiar with, and approved of, the consequences for gang
members who are caught in a rival gang’s territory. At another




                                20
point, the agent strongly implied that he, too, had been involved
in violent encounters with rival gangs.
       The agent also portrayed himself as an experienced and
violent criminal. For example, he told Roberts the police recently
showed up at his home in “tanks,” which implied they viewed him
as a serious threat. He also implied he had been charged with
attempted murder, served time in prison, and stored guns in his
home, one of which had been used in a crime. Moreover, the fact
that the agent implied he had previously been incarcerated
clearly conveyed that he was older than Roberts, who was only 18
years old at the time.
       The agent further signaled his age and experience by
frequently giving Roberts advice on how to handle his criminal
case. The agent, for example, advised Roberts on the likely
amount of his bail, that he would have to put up a house as
collateral to make bail, and that he should demand the police
show him any evidence they had against him. The agent also
told Roberts to come up with a good cover story and physically
destroy the gun that was used in the shooting so the police could
not recover it.
       It is also apparent from the recording that Roberts believed
the agent’s persona was sincere. Roberts, for example,
introduced himself to the agent using his gang moniker “Sporty.”
In contrast, when a police officer asked Roberts if he could call
him by that name, Roberts replied, “I don’t know what you’re
talking about.” It also strains credulity to think Roberts would
be so forthcoming about his involvement in criminal activities if
he had any suspicion the agent was concealing his true identity.




                                21
       The recording alone provided overwhelming evidence the
agent convincingly portrayed himself as an older and more
experienced gangster; upon listening to the recording, no
reasonable juror could have concluded otherwise. Any evidence
regarding the agent’s physical characteristics that may have
reflected on that issue—such as his age, haircut, and tattoos—
would have been entirely superfluous. Accordingly, it is not
reasonably probable the introduction of such evidence would have
resulted in a more favorable result for Roberts on this theory of
defense.
       The same is true of Roberts’s alternative theory, which is
that he was physically intimidated by the agent and exaggerated
his involvement in the shooting as a result. The problem with
the theory is that the evidence presented at trial overwhelmingly
shows Roberts opened up to the agent not because he felt
threatened, but because he felt comfortable. The recording of
their conversation, for example, reveals it was friendly and
casual throughout. The agent frequently reassured Roberts that
he would be alright, gave him solicited and unsolicited advice on
his criminal case, and implied he would be safe in jail. Roberts,
moreover, initially denied any involvement in the shooting, and
revealed his role in the crime only after he and the agent had
built more rapport. This sequence of events would make no sense
if Roberts viewed the agent as a physical threat and wanted to
make himself appear more violent.
       In light of this overwhelming evidence, no matter how
physically imposing the agent might have appeared, no
reasonable juror could conclude Roberts exaggerated his
involvement in the shooting because he felt threatened. As a
result, it is not reasonably probable Roberts would have obtained




                               22
a more favorable result had the court permitted testimony
regarding the agent’s physical appearance. Any error was
harmless and does not require reversal.
IV. The Trial Court Did Not Abuse Its Discretion by
       Declining to Strike Roberts’s Firearm Enhancement
       Roberts contends the trial court abused its discretion by
declining to strike the firearm enhancement imposed under
section 12022.53, subdivision (d). We disagree.
       A. Relevant Law
       Effective January 1, 2018, trial courts have discretion
under section 1385 to strike previously mandatory firearm
enhancements “in the furtherance of justice.” (§ 1385, subd. (a);
see § 12022.53, subd. (h).) To decide whether striking an
enhancement would be “in the furtherance of justice,” the court
must consider the rights of the defendant and interests of society
represented by the People. (People v. Rocha (2019) 32
Cal.App.5th 352, 359; People v. Orin (1975) 13 Cal.3d 937, 945.)
It should also “consider the nature and circumstances of the
defendant’s current crimes, the defendant’s prior convictions, and
the particulars of his or her background, character, and
prospects.” (People v. Orabuena (2004) 116 Cal.App.4th 84, 99.)
We review the trial court’s decision not to strike a firearm
enhancement for abuse of discretion. (People v. Pearson (2019)
38 Cal.App.5th 112, 116 (Pearson).)
       B. Background
       With respect to Roberts, the prosecution alleged, and the
jury found true, three separate firearm enhancement allegations
under section 12022.53, subdivisions (b), (c), and (d). The court
imposed the enhancement under subdivision (d), which carried
the longest term of imprisonment. At sentencing, the court noted




                               23
it had discretion to strike the enhancement but explained it
would not do so because Roberts was “intricately involved in this
whole transaction.” In support, the court pointed to the facts that
Roberts is a gang member who participated in a gang attack, he
provided the murder weapon to Aguilar, and there would not
have been a murder without Roberts’s direct assistance. Roberts
did not object.
       C. Analysis
       Roberts contends the trial court abused its discretion by
(1) failing to consider mitigating factors, (2) failing to realize it
had discretion to impose lesser enhancements, and (3) improperly
relying on elements of the underlying conviction and gang
enhancement. The Attorney General insists Roberts forfeited
these arguments by failing to raise them below. We agree with
the Attorney General.5
       “[C]omplaints about the manner in which the trial court
exercises its sentencing discretion and articulates its supporting
reasons cannot be raised for the first time on appeal.” (People v.
Scott (1994) 9 Cal.4th 331, 356.) This includes claims that the
trial court failed to consider mitigating factors (People v. Kelley
(1997) 52 Cal.App.4th 568, 582), failed to exercise its discretion to
impose a lesser firearm enhancement (People v. Yanez (2020) 44
Cal.App.5th 452, 460), and made improper dual use of facts
(People v. De Soto (1997) 54 Cal.App.4th 1, 8). Here, Roberts did


5      For the first time in his reply brief, Roberts contends his
trial counsel provided ineffective assistance by failing to assert
proper objections below. The argument is untimely and we do not
consider it. (See People v. Robinson (2002) 104 Cal.App.4th 902,
905.)




                                 24
not raise in the trial court any of the arguments he now advances
on appeal. His failure to do so forfeited the issues.6
      Even if we were to overlook the forfeiture, we would reject
Roberts’s arguments on the merits. Roberts contends the trial
court erred in failing to consider the mitigating factors of his
youth and background. Absent a contrary affirmative showing in
the record, however, we presume the trial court considered the
relevant sentencing factors when deciding whether to strike or
dismiss an enhancement. (Pearson, supra, 38 Cal.App.5th at
p. 117; People v. Kelley (1997) 52 Cal.App.4th 568, 582.) The
court, moreover, is not required to set out its reasons for
accepting or rejecting certain factors. (People v. Jones (1985) 164
Cal.App.3d 1173, 1181; see People v. Gillispie (1997) 60
Cal.App.4th 429, 433 [“trial court is not required to state reasons
for declining to exercise its discretion under section 1385”].)
Here, the record does not affirmatively show the court ignored
any relevant mitigating factors when considering whether to
strike the firearm enhancement. As such, we must presume it
properly considered them.
      For similar reasons, we are unpersuaded by Roberts’s
argument that resentencing is necessary because the trial court
did not recognize it had authority to impose lesser enhancements
under section 12022.53, subdivisions (b) and (c). According to
Roberts, because neither the court nor the parties mentioned the
lesser enhancement allegations, the only reasonable inference is

6     In passing, Roberts contends he did not have an
opportunity to object because the trial court moved through
sentencing quickly and only specifically asked if he wished to be
heard on the amount of restitution. The transcript of the
sentencing hearing does not support this contention; rather, it
shows Roberts had ample opportunity to interpose objections.



                                25
the court forgot they existed. We disagree. In the absence of any
affirmative indication in the record, we presume the trial court
correctly applied the law and understood the scope of its
discretion. (See People v. Morrison (2019) 34 Cal.App.5th 217,
225 [“the usual presumption that a sentencing court correctly
applied the law . . . will ordinarily prevent remand where the
record is silent as to the scope of a court’s discretion”]; People v.
Lee (2017) 16 Cal.App.5th 861, 867 [where the record is silent,
the appellant has not met his burden or showing the trial court
was unaware of discretionary authority].) Here, there is nothing
in the record suggesting the trial court was not aware the jury
found true the allegations under section 12022.53, subdivisions
(b) and (c). Nor is there anything to suggest the court was
unaware it had the authority to impose such lesser
enhancements in the event it struck the enhancement under
section 12022.53, subdivision (d). Accordingly, we presume the
court understood it had such authority, but simply declined to
exercise it.
       Finally, we reject Roberts’s claim that, in declining to strike
the firearm enhancement, the trial court improperly relied on the
same facts that were used to convict him of aiding and abetting a
gang murder. According to Roberts, such a dual use of facts is
prohibited under California Rules of Court, rule 4.420(d).
Rule 4.420(d) precludes a trial court from considering “a fact that
is an element of the crime on which punishment is being
imposed” when exercising discretion to select one of the three
authorized terms of imprisonment referred to in section 1170,
subdivision (b). It has no application where, as here, the court is
deciding whether to strike a firearm enhancement.




                                 26
V.     Roberts is Entitled to An Additional Day of Custody
       Credit
       Roberts contends, and the Attorney General concedes, the
trial court erroneously awarded him 1142, rather than 1143, days
of custody credit. We agree. A defendant is entitled to credit
against a term of imprisonment for days spent in custody before
sentencing, which includes the day of arrest and day of
sentencing. (§ 2900.5, subd. (a); People v. Rajanayagam (2012)
211 Cal.App.4th 42, 48.) Roberts was arrested on April 21, 2016,
and sentenced on June 7, 2019. Accordingly, he is entitled to
1143 days of custody credit, and we modify the judgment
accordingly.
                           DISPOSITION
       We modify Roberts’s judgement to award him 1143 days of
custody credit. The judgments are affirmed in all other respects.
       The trial court is ordered to issue an amended abstract of
judgment reflecting Roberts’s correct custody credits. The
amended abstract of judgment shall also reflect that Roberts was
convicted of second degree murder.7 The court shall forward the
amended abstract of judgment to the Department of Corrections
and Rehabilitation.



                                                BIGELOW, P. J.
We Concur:



             STRATTON, J.           WILEY, J.

7     The original abstract of judgment states Roberts was
convicted of first degree murder.



                               27